  Case 1:21-cv-00277-HYJ-RSK ECF No. 1, PageID.1 Filed 03/29/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN


 ELIZABETH M. ISON,
                                                            CIVIL COMPLAINT
                 Plaintiff,

 v.                                                       CASE NO. 1:21-cv-00277

 STENGER & STENGER, P.C. and LVNV
 FUNDING, LLC,                                          DEMAND FOR JURY TRIAL

                 Defendant.


                                          COMPLAINT

         NOW COMES ELIZABETH M. ISON (“Plaintiff”), by and through her undersigned

attorney, complaining as to the conduct of STENGER & STENGER, P.C. (“Stenger”), and LVNV

FUNDING, LLC (“LVNV”) (collectively, “Defendants”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action against Defendants pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 for Defendants’ unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant Stenger resides in

this district.




                                                  1
     Case 1:21-cv-00277-HYJ-RSK ECF No. 1, PageID.2 Filed 03/29/21 Page 2 of 6




                                                      PARTIES

      4. Plaintiff is a consumer over 18 years-of-age.

      5. Stenger advertises that it “has distinguished itself in the Collections field.”1 Stenger is a

professional corporation organized under the laws of the State of Michigan and its principal place

of business is located at 2618 East Paris Ave SE, Grand Rapids, Michigan 49546.

      6. LVNV is a Delaware corporation headquartered in Nevada that is in the business of

collecting or attempting to collect defaulted debts owed or asserted to be owed or due to others in

multiple states.

      7. LVNV is Stenger’s principal. Consequently, LVNV is liable for Stenger’s actions as it

exercises control over Stenger’s conduct. See Clark v. Capital Credit & Collection Servs., Inc.,

460 F.3d 1162, 1173 (9th Cir. 2006).

      8. Defendants acted through their agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

      9. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P. 20(a)(2) as

the claims arise out of the same transaction, occurrence, or series of transactions or occurrences

and common questions of law or fact will arise.

                                   FACTS SUPPORTING CAUSES OF ACTION

      10. The instant action stems from Defendants’ attempts to collect upon a defaulted personal

credit card debt (“subject debt”) that Plaintiff purportedly owed to Credit One Bank, N.A.

      11. Plaintiff incurred the subject debt in order to purchase personal household goods and/or

services.



1
    https://www.stengerlaw.com/practice-areas/collections/

                                                             2
  Case 1:21-cv-00277-HYJ-RSK ECF No. 1, PageID.3 Filed 03/29/21 Page 3 of 6




    12. After the subject debt went into default, LVNV purchased the subject debt and placed it

with Stenger for collection.

    13. As part of its collection campaign, Stenger filed a lawsuit on behalf of LVNV and against

Plaintiff in order to collect upon the subject debt.

    14. Subsequently, Defendants obtained a judgement against Plaintiff.

    15. Stenger then sent a citation to Plaintiff’s employer in order to garnish Plaintiff’s paychecks

to satisfy the aforementioned judgment. Consequently, Stenger began garnishing Plaintiff’s

paychecks.

    16. Plaintiff contacted Stenger shortly after having her paycheck garnished. During this call,

Stenger’s representative stated that she owed under $200 and once the final payment was received,

the garnishments would stop without further action from Plaintiff. Plaintiff requested validation of

the subject debt; however, her request was ignored.

    17. Despite these assurances, Stenger continued to garnish Plaintiff’s account after the full

judgment amount was satisfied. Stenger garnished Plaintiff’s wages no less than three times after

the judgment was fully satisfied, in an amount of approximately $1,100.00.

    18. Thereafter, Plaintiff contacted Stenger in an attempt to receive a refund of the money

garnished in excess of the judgment. To this date, Stenger has not refunded at least $150 of excess

garnishment. Moreover, on this call, Defendant’s representative admitted that Stenger had never

sent Plaintiff a validation notice.

    19. Frustrated over Defendants’ conduct, Plaintiff spoke with Sulaiman regarding her rights.

    20. Plaintiff has suffered concrete harm due to Defendants’ conduct, including but not limited

to, aggravation, invasion of privacy, emotional distress, monetary damages, and expenditure of

resources as a result of Defendants’ deceptive and unfair collection campaign.



                                                  3
  Case 1:21-cv-00277-HYJ-RSK ECF No. 1, PageID.4 Filed 03/29/21 Page 4 of 6




            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                  (AGAINST DEFENDANTS)

   21. Plaintiff repeats and realleges paragraphs 1 through 20 as though fully set forth herein.

   22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   23. Defendants are “debt collector[s]” as defined by §1692a(6) of the FDCPA, because they

regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

   24. Defendants are engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt collection

is a primary purpose of their business.

   25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

        a. Violations of the FDCPA § 1692e

   26. Defendants violated §§1692e, e(4), e(5), and e(10) when it garnished Plaintiff’s paycheck

after satisfying the judgment. Defendants’ conduct resulted in the unlawful seizure of Plaintiff’s

property, although such conduct was not lawful. It was false, deceptive, and misleading for

Defendant to make this withdrawal as it was entirely without authorization.

   27. Moreover, Defendant violated §§1692e and e(10) when it falsely and deceptively garnished

funds from Plaintiff’s paycheck without authorization. Because Defendant had no authorization,

Defendant’s representation to the contrary was inherently false, deceptive, and misleading.

        b. Violations of FDCPA § 1692f

   28. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”




                                                 4
  Case 1:21-cv-00277-HYJ-RSK ECF No. 1, PageID.5 Filed 03/29/21 Page 5 of 6




   29. Defendants violated 15 U.S.C. §1692f when they unfairly collected upon the subject debt.

Any reasonable fact finder will conclude that Defendants’ actions were unfair as they caused

unnecessary financial hardship upon Plaintiff even after she satisfied the judgment. Defendants’

willful inaction frustrated Plaintiff’s purpose in entering into the settlement agreement.

        c. Violations of FDCPA § 1692g

   30. Defendants violated §1692g through its initial communication by failing to properly inform

Plaintiff as to Plaintiff’s rights for debt verification in a manner which was not reasonably

calculated to confuse or frustrate the least sophisticated consumer. Despite the foregoing,

Defendants failed to adequately send Plaintiff her right to dispute the validity of the subject debt

within five days of the initial communication.

   WHEREFORE, Plaintiff, ELIZABETH M. ISON, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendants from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Plaintiff demands trial by jury.




                                                 5
  Case 1:21-cv-00277-HYJ-RSK ECF No. 1, PageID.6 Filed 03/29/21 Page 6 of 6




Dated: March 29, 2021                     Respectfully submitted,

                                          /s/ Alexander J. Taylor
                                          Alexander J. Taylor, Esq.
                                           Counsel for Plaintiff
                                          Sulaiman Law Group, Ltd
                                          2500 South Highland Avenue
                                          Suite 200
                                          Lombard, Il 60148
                                          Telephone: (331) 307-7646
                                          ataylor@sulaimanlaw.com




                                      6
